DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. A complete action on the merits of claims 1-20 follows herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the temperature response profile" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the temperature response profile” is interpreted to mean --a temperature response profile--

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al. (hereinafter “Ingle) (US 2011/0022041 A1).
Regarding claims 12, 13, and 15, Ingle teaches a closed irrigation embodiment comprising
(Page 4, Par. [0040]: An RF generator is connected to the RF electrode) 
one or more energy delivery devices electrically coupled to the energy source; (Fig. 4 and Page 4, Par. [0040]: closed-irrigation electrode)
the one or more energy delivery devices comprises a cooled RF probe (Page 4, Par. [0040]: Cooling fluid is pumped through the RF electrode) comprising a proximal end and a distal end (Fig. 4: The end closer to/in contact with tissue is the distal end. The end opposite the tissue is the proximal end), the distal end comprising an active distal tip (Fig. 4, Char. 401: electrode tip)
one or more sensors for measuring at least one local perfusion characteristic at an ablation site within the patient; (Fig. 4, Char. 404: thermocouple) 
wherein the one or more local perfusion characteristics comprise at least one of a steady state temperature within the cooled RF probe, a tissue temperature outside of the ablation site, a lesion temperature, a change in temperature, or an amount of perfusion. (Page 4, Par. [0041]: Thermocouple (404) measures the temperature of the electrode near the tissue surface, and thus provides a measurement of tissue temperature. Due to the location of thermocouple (404) the tissue temperature measured would be the lesion temperature)
The closed irrigation embodiment of Ingle does not explicitly teach
at least one processor configured to perform a plurality of operations, the plurality of operations comprising: 

determining an operating threshold for the one or more energy delivery devices based, at least in part, on the heat transfer;
controlling the one or more energy delivery devices based on the operating threshold to create a lesion at the ablation site within the patient.
		Ingle further teaches a mapping and ablation system embodiment comprising
at least one processor configured to perform a plurality of operations (Fig. 17, Char. 1731: controller), the plurality of operations comprising: 
determining a heat transfer due to perfusion at an ablation site based on the temperature of tissue at the ablation site; (Page 8, Par. [0071]- [0072]: a heat flow attributed to convective cooling to blood, as well as a heat transfer coefficient, are determined using a temperature of the tissue at the ablation site measured by the most distal thermocouple (T1)) 
determining an operating threshold for the one or more energy delivery devices based, at least in part, on the heat transfer; (Page 9, Claim 14)
controlling the one or more energy delivery devices based on the operating threshold to create a lesion at the ablation site within the patient. (Page 9, Claim 14: once the duration and power are determined, the controller (1731) would naturally use them to control the ablation device)
Ingle further teaches that steam pops may tear tissue and increase the risk of embolic damage to the circulation (Page 1, Par. [0006]) Additionally, Ingles teaches that (Page 7, Par. [0068])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the closed irrigation embodiment of Ingle to incorporate the teachings of the mapping and ablation embodiment and include a processor configured to determine a heat transfer due to local perfusion at an ablation site based on the local tissue temperature, determine an operating threshold for an energy delivery device based at least in part on the heat transfer, and control an energy delivery device based on the operating threshold to create a lesion at the ablation site within the patient. Doing so would allow the closed irrigation embodiment to use the tissue thermal characteristics at the ablation site (which would include the heat flow and heat transfer coefficient) to determine the best time and amplitude profile for the generated RF power to create the desired lesion size without steam pops (Page 8, Par. [0073]) for the predictable result of reducing the risk of generating a steam pop during the ablation procedure. 
Regarding method claims 1, 2, and 5, the claims are rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 12, 13, and 15 above, since operation of the prior art relied on to reject apparatus claims 12, 13 and 15 would naturally result in the step of method claims 1, 2, and 5 being satisfied.
Regarding claim 14, modified Ingle, as applied to claims 12, 13, and 15 above, teaches the one or more sensors comprises, at least, a thermocouple positioned at a distal end of the cooled RF probe. (Fig. 4, Char. 404: distal thermocouple)
Regarding method claim 6, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 14, since operation of the prior art relied on to reject apparatus claim 14 would naturally result in the step of method claim 6 being satisfied.
Regarding claim 7, the local perfusion (blood flow/circulation) at the ablation site would naturally transfer heat between the thermocouple and tissue outside of the ablation site. Once the electrode of Ingle, which comprises a thermocouple (404) is in contact with tissue at the ablation site, heat will naturally transfer between the thermocouple and the tissue at the ablation site while the temperature of the thermocouple is either above or below the temperature of the tissue at the ablation site.
		Furthermore, as the temperature of the tissue within the ablation zone changes to either above or below the temperature of tissue outside of the ablation zone, the blood flow/circulation within the patient’s tissue would act to transfer heat between tissue outside of the ablation zone and the tissue within the ablation zone. An increased rate of blood flow/circulation corresponds to an increased rate of heat transfer.
		For instance, as the electrode comprising thermocouple (404) heats up during an ablation procedure, the temperature of the electrode would increase above the temperature of the tissue within the ablation zone. As a result, heat would transfer from the electrode to the tissue within the ablation zone, increasing the temperature of said tissue. As heat is transferred into the tissue within the ablation zone, the temperature of said tissue would to a temperature above the temperature blood flowing/circulating into the ablation zone from tissue outside of the ablation zone. As a result, heat would 
Regarding claim 16, Ingle teaches the processor determines the heat transfer due to local perfusion at the ablation site as a function of the lesion temperature (Page 8, Par. [0071]: the heat flow attributed to convective cooling to blood or irrigation fluid (PCONV) is calculated using a temperature gradient obtained from temperatures T1 and T2), the lesion temperature being dependent on the steady state temperature and the tissue temperature. (The lesion temperature would naturally be influenced by and dependent on the temperatures of the probe and the surrounding tissue as they touch the lesion area, due to heat transferring between the ablation zone and any material/composition of matter touching the ablation zone.)
Regarding method claims 3 and 4, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 16, since operation of the prior art relied on to reject apparatus claim 16 would naturally result in the step of method claims 3 and 4 being satisfied.
Regarding claim 18, if the local perfusion is below a predetermined threshold (e.g. the blood flow/circulation rate required to circulate enough blood through the ablation site to compensate for the heat being transferred between the cooled RF probe and the tissue within the ablation site), the ablation site would naturally equilibrate to a first temperature closer to the steady state temperature within the cooled RF probe, and if 
		For example, if the RF electrode of Modified Ingle is being cooled via the cooling/irrigation fluid to a temperature below the temperature of the tissue within the ablation site while the RF electrode is in contact with the tissue within the ablation site, heat would naturally transfer from the tissue within the ablation site to the RF electrode. As a result, heat would flow from the blood circulating through the tissue at the ablation site to the tissue within the ablation site to compensate for the heat transferring from the tissue within the ablation site to the cooled RF electrode. A higher local perfusion rate (local blood flow/circulation rate) means more blood is being circulated from tissue outside the ablation site to within the ablation site, which results in more heat able to be transferred into the tissue within the ablation site to compensate for the heat being transferred into the RF electrode.
		If the local blood flow/circulation rate is below a level capable of supplying the tissue within the ablation site with enough blood/heat to compensate for the heat transferred to the RF electrode, then the tissue would experience a net heat loss to the RF electrode (the tissue within the ablation site is losing more heat to the RF electrode than it’s gaining from the incoming blood flow), and the tissue temperature within the ablation site would decrease to a temperature closer to the temperature of the RF probe.

Regarding claim 20, modified Ingle, as applied to claims 12, 13, and 15 above, teaches the operating threshold comprises at least one of a power threshold or a deposited energy threshold. (Page 9, Claim 14: once the duration and power are determined, the controller (1731) would naturally use them to control the ablation device)
Regarding method claim 11, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 20, since operation of the prior art relied on to reject apparatus claim 20 would naturally result in the step of method claim 11 being satisfied.
Claims 8-10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 2011/0022041 A1) in view of Brannan et al. (hereinafter “Brannan”) (US 2018/0344383 A1).
Regarding claims 17 and 19, modified Ingle, as applied to claim 12, 13, and 15 above, teaches determining the heat transfer due to local perfusion at the ablation site further comprises activating cooling flow within the cooled RF probe; (Page 4, Par. [0040]: cooling or irrigation fluid is pumped through the RF electrode; Page 4, Par. [0042] and Page 8, Par. [0072]: as heat flows up from the tissue and is carried away by the flowing liquid, the amount of heat flow attributed to convective cooling to blood or irrigation fluid (PCONV) is calculated.) 
Modified Ingle does not explicitly teach generating a temperature response profile for the ablation site or determining the heat transfer due to local perfusion at the ablation site based on a slope of the temperature response profile prior to achieving equilibrium.
Brannan, in a similar field of endeavor, teaches generating a temperature response profile for an ablation site (Fig. 6A-C; and Page 5, Par. [0087]-[0089]: the controller uses a temperature curve to determine thermal properties such as ablation zone conductivity, the presence of a heat sink, and the thermal distribution throughout the ablation zone during ablation.) and determining the heat transfer due to local perfusion at the ablation site based on a slope of the temperature response profile prior to achieving 15equilibrium. (Fig. 6A-C; and Page 4, Par. [0080]-Page 5, Par. [0083]: the steepness of the generated temperature profiles indicate the speed at which heat is conducted away from the ablation probe.)
The RF electrode of Ingle can be cooled using the cooling/irrigation fluid, so that a temperature profile and temperature growth curve can be created similar to temperature profiles and temperature decay curve in Brannan Fig. 6A-C. The profiles/curves would be generated by cooling the electrode of Ingle via the cooling or irrigation fluid in a pre-cooling stage before any RF energy is turned on and determining (Brannan, Page 5, Par. [0086]) Furthermore, these generated temperature profiles/curves would convey the same information as the profiles/curves of Brennan, Fig. 6A-CA except with the direction of the heat transfer being changed. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of the Ingle embodiments, as applied to claims 12, 13, and 15 above, to incorporate the teachings of Brannan and generate a temperature response profile for the ablation site, so that the processor can determine a heat transfer due to local perfusion at the ablation site based on a slope of a temperature response profile prior to achieving equilibrium. As suggested in Brannan, Page 4, Par. [0080]-Page 5, Par. [0083], the steepness of these profiles/curves indicate the rate of heat transfer. Generating a temperature growth curve would indicate rate of heat transfer, which corresponds to the level of RF energy needed to effectively ablate the target tissue. (Page 5, Par. [0086]). Using these profiles/curves, the ablation procedure can be pre-planned by determining the thermal conductivity of the ablation zone, the presence of any heat sinks or location of nearby blood vessels as suggested in Brannan: Page 5, Par. [0088]- [0089]. This would allow for the tissue to be fully heated, and reduce the risk of applying too much and/or too little ablative energy to the tissue.
Regarding method claim 8, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 17 and 19 above, since operation 
Regarding method claim 9, if the local perfusion is below a predetermined threshold (e.g. the blood flow/circulation rate required to circulate enough blood through the ablation site to compensate for the heat being transferred between the cooled RF probe and the tissue within the ablation site), the ablation site would naturally equilibrate to a first temperature closer to the steady state temperature within the cooled RF probe, and if the local perfusion is at or above the predetermined threshold, the ablation site would naturally equilibrate to a second temperature closer to the tissue temperature outside of the ablation site.
		For example, if the RF electrode of Modified Ingle is being cooled via the cooling/irrigation fluid to a temperature below the temperature of the tissue within the ablation site while the RF electrode is in contact with the tissue within the ablation site, heat would naturally transfer from the tissue within the ablation site to the RF electrode. As a result, heat would flow from the blood circulating through the tissue at the ablation site to the tissue within the ablation site to compensate for the heat transferring from the tissue within the ablation site to the cooled RF electrode. A higher local perfusion rate (local blood flow/circulation rate) means more blood is being circulated from tissue outside the ablation site to within the ablation site, which results in more heat able to be transferred into the tissue within the ablation site to compensate for the heat being transferred into the RF electrode.

Regarding claim 10, the combination of modified Ingle in view of Brannan, as applied to claim 8 above, teaches determining the heat transfer due to local perfusion at the ablation site based on a slope of the temperature response profile prior to achieving equilibrium. (Fig. 6A-C; and Page 4, Par. [0080]-Page 5, Par. [0083]: the steepness of the generated temperature profiles indicate the speed at which heat is conducted away from the ablation probe. It is implicit that this feature is present in the combination of modified Ingle in view of Brannan, based on the rejection to claim 8 above)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794